Exhibit 10.2

WISCONSIN ENERGY CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT

Amended and Restated as of July 23, 2004
(including amendments approved effective as of November 2, 2005)


--------------------------------------------------------------------------------




TABLE OF CONTENTS













Page







PURPOSE











ARTICLE 1

DEFINITIONS

1







ARTICLE 2

SELECTION, ENROLLMENT, ELIGIBILITY

9







2.1

Selection by Committee

9

2.2

Enrollment Requirements

9

2.3

Eligibility; Commencement of Participation

9

2.4

Termination of Participation and/or Deferrals

9







ARTICLE 3

DEFERRAL COMMITMENTS/COMPANY MATCHING/CREDITING/TAXES

10







3.1

Maximum Deferral

10

3.2

Election to Defer; Effect of Election Form

11

3.3

Withholding of Annual Deferral Amounts

12

3.4

Annual Company Contribution Amount

13

3.5

Annual Company Matching Amount

13

3.6

Stock Option Amount

14

3.7

Restricted Stock Amount

14

3.8

Performance Share Amount

14

3.9

Deferred Dividend Equivalents

15

3.10

Rollover Amount

15

3.11

Investment of Trust Assets

15

3.12

Sources of Stock

15

3.13

Vesting

15

3.14

Crediting/Debiting of Account Balances

16

3.15

FICA and Other Taxes

19

3.16

Distributions

19







ARTICLE 4

IN SERVICE PAYOUT; UNFORESEEABLE FINANCIAL EMERGENCIES; WITHDRAWAL ELECTION

20







4.1

In Service Payout

20

4.2

Other Benefits Take Precedence Over In Service

20

4.3

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

20

4.4

Withdrawal Election

21







ARTICLE 5

RETIREMENT BENEFIT

21







5.1

Retirement Benefit

21

5.2

Payment of Retirement Benefit

21

5.3

Death Prior to Completion of Retirement Benefit

21

5.4

Special "Make Whole" Benefits

22







ARTICLE 6

PRE-RETIREMENT SURVIVOR BENEFIT

23







6.1

Pre-Retirement Survivor Benefit

23

6.2

Payment of Pre-Retirement Survivor Benefit

23







ARTICLE 7

TERMINATION BENEFIT

24


i

--------------------------------------------------------------------------------


TABLE OF CONTENTS





(continued)







Page







7.1

Termination Benefit

24

7.2

Payment of Termination Benefit

24







ARTICLE 8

DISABILITY WAIVER AND BENEFIT

24







8.1

Disability Waiver

24

8.2

Continued Eligibility; Disability Benefit

25







ARTICLE 9

BENEFICIARY DESIGNATION

25







9.1

Beneficiary

25

9.2

Beneficiary Designation; Change

25

9.3

Acknowledgment

25

9.4

No Beneficiary Designation

25

9.5

Doubt as to Beneficiary

26

9.6

Discharge of Obligations

26







ARTICLE 10

LEAVE OF ABSENCE

26







10.1

Paid Leave of Absence

26

10.2

Unpaid Leave of Absence

26







ARTICLE 11

TERMINATION, AMENDMENT OR MODIFICATION

26







11.1

Termination

26

11.2

Amendment

27

11.3

Effect of Payment

28







ARTICLE 12

ADMINISTRATION

28







12.1

Committee Duties

28

12.2

Administration Upon Change In Control

28

12.3

Agents

29

12.4

Binding Effect of Decisions

29

12.5

Indemnity of Committee

29

12.6

Employer Information

29

12.7

Coordination with Other Benefits

29







ARTICLE 13

CLAIMS PROCEDURES

30







13.1

Presentation of Claim

30

13.2

Notification of Decision

30

13.3

Review of a Denied Claim

30

13.4

Decision on Review

31

13.5

Legal Action

31







ARTICLE 14

TRUST

31







14.1

Establishment of the Trust

31

14.2

Interrelationship of the Plan and the Trust

31

14.3

Distributions From the Trust

31







ARTICLE 15

MISCELLANEOUS

32







15.1

Status of Plan

32

15.2

Unsecured General Creditor

32


ii

--------------------------------------------------------------------------------


TABLE OF CONTENTS





(continued)







Page







15.3

Employer's Liability

32

15.4

Nonassignability

32

15.5

Not a Contract of Employment

32

15.6

Furnishing Information

32

15.7

Terms

33

15.8

Captions

33

15.9

Governing Law

33

15.10

Notice

33

15.11

Successors

33

15.12

Validity

33

15.13

Incompetent

33

15.14

Court Order

34

15.15

Distribution in the Event of Taxation

34

15.16

Insurance

34

15.17

Legal Fees To Enforce Rights After Change in Control

34

15.18

Payout Under Special Circumstances

35


iii

--------------------------------------------------------------------------------


 

WISCONSIN ENERGY CORPORATION



EXECUTIVE DEFERRED COMPENSATION PLAN



Purpose



The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of Wisconsin Energy
Corporation, a Wisconsin corporation, and its subsidiaries, if any, that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA. The Plan is hereby amended and restated effective as of July
23, 2004 (except as otherwise specifically provided, including amendments
approved for equity-based deferrals or Company stock investments credited on and
after November 2, 2005).

ARTICLE 1







Definitions







For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:









1.1

"Account Balance" shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
(ii) the vested Company Contribution Account balance, (iii) the Company Matching
Account balance, (iv) the Stock Option Account balance, (v) the Restricted Stock
Account balance, (vi) Performance Share Account balance, (vii) the Dividend
Deferral Account balance and (viii) the Rollover Account balance. The Account
Balance, and each other specified account balance, shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.









1.2

"Annual or Long-Term Performance Award" shall mean any compensation, in addition
to Base Annual Salary relating to services performed during any calendar year,
whether or not paid in such calendar year or included on the form W-2 for such
calendar year, payable to a Participant as an Employee under any Employer's
annual performance award and cash incentive plans, including any long-term
incentive plans as may be in existence from time to time, but excluding
Severance Payments, SERP Payments and any stock options, restricted stock,
performance shares, dividends and dividend equivalents provided under a plan or
arrangement of any Employer.









1.3

"Annual Company Contribution Amount" shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.4.









1.4

"Annual Company Matching Amount" for any one Plan Year shall be the amount
determined in accordance with Section 3.5.









1.5

"Annual Deferral Amount" shall mean that portion of a Participant's Base Annual
Salary, Annual or Long-Term Performance Award, Severance Payments and/or SERP
Payments that a Participant elects to have, and is deferred, in accordance with
Article 3, for any one Plan


--------------------------------------------------------------------------------


Year. Except with respect to Severance Payments and SERP Payments, in the event
of a Participant's Retirement, Disability (if deferrals cease in accordance with
Section 8.1), death or a Termination of Employment prior to the end of a Plan
Year, such year's Annual Deferral Amount shall be the actual amount withheld
prior to such event.









1.6

"Annual Installment Method" shall be an annual installment payment over the
number of years selected by the Participant, not to exceed 20, in accordance
with this Plan, as set forth below. In each case for purposes of determining the
amount of the installment payment to be made, the Account Balance of the
Participant shall be valued as of the close of business on the last business day
of the year preceding the year for which the payment is to be made. Each annual
installment, regardless of the method selected, shall be payable within 60 days
after February 1st of each year. The alternative methods allowable are as
follows:











(a)

Fractional Method

. The annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one, and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a 10 year Annual Installment Method, the first payment
shall be 1/10 of the Account Balance, calculated as described in this
definition. The following year, the payment shall be 1/9 of the Account Balance,
calculated as described in this definition.











(b)

Percentage or Fixed Dollar Method

. The annual installment shall be calculated by multiplying this balance in the
case of the percentage method, by the percentage selected by the Participant and
paying out the resulting amount, or in the case of the fixed dollar method, by
paying out the fixed dollar amount selected by the Participant, for the number
of years selected by the Participant. However, in the event the dollar amount
selected is greater than the Account Balance in any given year, the entire
Account Balance will be distributed. Further, regardless of the method selected
by the Participant, the final installment payment will include 100% of the then
remaining Account Balance.











(c)

Special Installment Method

. Under this alternative method, the Participant selects both the number of
years and a specified interest rate, which is then used to calculate a level
fixed dollar amount of annual payouts which would exhaust the Account Balance
over such number of years, if actual performance of the elected Measurement
Funds were identical to the specified interest rate. However, in recognition of
the fact that such exact conformity is unlikely, in the event the calculated
level fixed dollar amount is greater than the Account Balance in any given year,
the entire Account Balance will be distributed. Further, the final installment
payment will include 100% of the then remaining Account Balance.









1.7

"Annual Performance Share Amount" shall mean, with respect to a Participant for
any one Plan Year, that portion of the Performance Share Amount attributable to
Performance Shares which would otherwise vest during that year under a plan or
arrangement of any Employer, but which is instead deferred in accordance with
Section 3.1(d) of this Plan.









1.8

"Annual Restricted Stock Amount" shall mean, with respect to a Participant for
any one Plan Year, that portion of the Restricted Stock Amount attributable to
Restricted Stock which


2

--------------------------------------------------------------------------------


would otherwise vest during that year and which is deferred in accordance with
Section 3.1(c) of this Plan.









1.9

"Annual Stock Option Amount" shall mean, with respect to a Participant for any
one Plan Year, that portion of the Stock Option Amount which is attributable to
Eligible Stock Option exercise during that year and which is deferred in
accordance with Section 3.1(b) of this Plan.









1.10

"Base Annual Salary" shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the form W-2 for such calendar year, excluding
Severance Payments, SERP Payments, performance awards, bonuses, commissions,
overtime, fringe benefits, relocation expenses, incentive payments, non-monetary
awards, directors fees and other fees, automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee's gross income), stock options, restricted stock,
performance shares, dividends and dividend equivalents provided under a plan or
arrangement of any Employer. Base Annual Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that, had there been
no such plan, the amount would have been payable in cash to the Employee.









1.11

"Beneficiary" shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.









1.12

"Beneficiary Designation Form" shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.









1.13

"Board" shall mean the board of directors of the Company.









1.14

"Change in Control" with respect to the Company shall mean the occurrence of any
one of the events set forth below:











(a)

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (c) below;
or











(b)

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's


3

--------------------------------------------------------------------------------


shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or











(c)

there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (i) a
merger or consolidation immediately following which the directors of the Company
immediately prior to such merger or consolidation continue to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its affiliates) representing
20% or more of the combined voting power of the Company's then outstanding
securities; or











(d)

the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement (or series of
related agreements) for the sale or disposition by the Company of all or
substantially all of the Company's assets, disregarding any sale or disposition
to a company at least a majority of the directors of which were directors of the
Company immediately prior to such sale or disposition; or











(e)

the Board of Directors of the Company determines in its sole and absolute
discretion that there has been a Change in Control of the Company.











For purposes of this Change in Control definition, the terms set forth below
shall have the following meanings:











"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.











"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.











"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company.









1.15

"Chief Executive Officer or CEO" shall mean the Chief Executive Officer of the
Company.









1.16

"Claimant" shall have the meaning set forth in Section 13.1.




4

--------------------------------------------------------------------------------


1.17

"Code" shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.









1.18

"Committee" shall mean an internal administrative committee appointed by the CEO
to administer the Plan described in Article 12.









1.19

"Company" shall mean Wisconsin Energy Corporation, a Wisconsin corporation, and
any successor to all or substantially all of the Company's assets or business.









1.20

"Company Contribution Account" shall mean (i) the sum of the Participant's
Annual Company Contribution Amounts, plus (ii) amounts credited in accordance
with all the applicable crediting provisions of this Plan that relate to the
Participant's Company Contribution Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant's Company Contribution Account.









1.21

"Company Matching Account" shall mean (i) the sum of all of a Participant's
Annual Company Matching Amounts, plus (ii) amounts credited in accordance with
all the applicable crediting provisions of this Plan that relate to the
Participant's Company Matching Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Company Matching Account.









1.22

"Deduction Limitation" shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are "subject to the Deduction Limitation" under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.14 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant's death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.









1.23

"Deferral Account" shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant's
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.




5

--------------------------------------------------------------------------------


1.24

"Disability" shall mean a period of disability during which a Participant is
unable to perform the material duties of his or her job, as determined by the
Committee in its sole discretion.









1.25

"Disability Benefit" shall mean the benefit set forth in Article 8.









1.26

"Dividend Deferral Account" shall mean (i) the sum of the Participant's
deferrals made pursuant to Section 3.1(e) plus (ii) amounts credited/debited in
accordance with all the applicable crediting/debiting provisions of this Plan
that relate to the Participant's Dividend Deferral Account, less (iii) all
distributions made to the Participant or his or her beneficiary pursuant to this
Plan that relate to the Participant's Dividend Deferral Account.









1.27

"Election Form" shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan. To the extent authorized by the Committee, such
form may be electronic or set forth in some other media and need not be signed
by a Participant.









1.28

"Eligible Stock Option" shall mean one or more non-qualified stock option(s)
selected by the Committee in its sole discretion and exercisable under a plan or
arrangement of any Employer permitting a Participant under this Plan to defer
gain with respect to such option.









1.29

"Employee" shall mean a person who is an employee of any Employer.









1.30

"Employer(s)" shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.









1.31

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.









1.32

"In Service Payout" shall mean the payout set forth in Section 4.1.









1.33

"Inactive Participant" shall mean an individual who at one point was a
Participant in the Plan or a predecessor non-qualified deferred compensation
plan and has an undistributed Account Balance, but is no longer eligible to make
deferral elections under the Plan by reason of such individual's removal under
Section 2.4 hereof or otherwise.









1.34

"401(k) Plan" shall refer to all tax-qualified profit sharing plans maintained
by an Employer that incorporate provisions for elective deferral contributions
by participating employees in accordance with Section 401(k) of the Code.









1.35

"Participant" shall mean any Employee or Retired Employee of any Employer (i)
who is selected to participate in the Plan and who has not been removed, and
(ii) who commences participation in the Plan. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant's
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.









1.36

"Performance Shares" shall mean unvested performance shares with respect to
Stock selected by the Committee in its sole discretion and awarded to the
Participant under a plan or arrangement of any Employer.




6

--------------------------------------------------------------------------------


1.37

"Performance Share Account" shall mean (i) the sum of the Participant's Annual
Performance Share Amounts, plus (ii) amounts credited/debited in accordance with
all the applicable crediting/debiting provisions of this Plan that relate to the
Participant's Performance Share Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant's Performance Share Account.









1.38

"Performance Share Amount" shall mean, for any grant of Performance Shares, an
amount equal to the value of Stock which would have been distributed to the
Participant upon vesting of such Performance Shares, calculated using the
average of the reported high and low prices for the Stock as of the day such
Performance Shares would otherwise vest (if a business day) or as of the next
following business day. Effective for Performance Shares deferred on and after
November 2, 2005, such value shall be calculated using the closing price for the
Stock as of the day such Performance Shares would otherwise vest (if a business
day) or as of the next following business day.









1.39

"Plan" shall mean the Company's Executive Deferred Compensation Plan.









1.40

"Plan Year" shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.









1.41

"Pre-Retirement Survivor Benefit" shall mean the benefit set forth in Article 6.









1.42

"Qualifying Gain" shall mean the value accrued upon exercise of an Eligible
Stock Option (i) using a Stock-for-Stock payment method and (ii) having an
aggregate fair market value in excess of the total Stock purchase price
necessary to exercise the option. In other words, the Qualifying Gain upon
exercise of an Eligible Stock Option equals the total market value of the shares
(or share equivalent units) acquired minus the total stock purchase price. For
example, assume a Participant elects to defer the Qualifying Gain accrued upon
exercise of an Eligible Stock Option to purchase 1000 shares of Stock at an
exercise price of $20 per share, when Stock has a current fair market value of
$25 per share. Using the Stock-for-Stock payment method, the Participant would
deliver 800 shares of Stock (worth $20,000) to exercise the Eligible Stock
Option and receive, in return, 800 shares of Stock plus a Qualifying Gain (in
this case, in the form of an unfunded and unsecured promise to pay money or
property in the future) equal to $5,000 (i.e., the current value of the
remaining 200 shares of Stock).









1.43

"Restricted Stock" shall mean unvested shares of Stock which is restricted stock
selected by the Committee in its sole discretion and awarded to the Participant
under any stock incentive plan or arrangement of any Employer.









1.44

"Restricted Stock Account" shall mean (i) the sum of the Participant's Annual
Restricted Stock Amounts, plus (ii) amounts credited/debited in accordance with
all the applicable crediting/debiting provisions of this Plan that relate to the
Participant's Restricted Stock Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Restricted Stock Account.









1.45

"Restricted Stock Amount" shall mean, for any grant of Restricted Stock, an
amount equal to the value of such Restricted Stock, calculated using the average
of the reported high and low prices for the Stock as of the day such Restricted
Stock would otherwise vest (if a business

7

--------------------------------------------------------------------------------


day) or as of the next following business day. Effective for Restricted Stock
deferred on and after November 2, 2005, such value shall be calculated using the
closing price for the Stock as of the day such Restricted Stock would otherwise
vest (if a business day) or as of the next following business day.









1.46

"Retirement", "Retire(s)" or "Retired" shall mean, with respect to an Employee,
severance from employment from all Employers for any reason other than a leave
of absence, death or Disability on or after the attainment of age fifty-five
(55).









1.47

"Retirement Benefit" shall mean the benefit set forth in Article 5.









1.48

"Rollover Account" shall mean a Participant's Rollover Amount, plus amounts
credited/debited in accordance with all the applicable crediting/debiting
provisions of this Plan that relate to the Participant's Rollover Account, less
all distributions made to the Participant or his or her Beneficiary pursuant to
this Plan that relate to the Participant's Rollover Account









1.49

"Rollover Amount" shall mean the amount determined in accordance with Section
3.10.









1.50

"Severance Payments" shall mean any post-termination amounts due a Participant
in any calendar year under the Company's Special Executive Severance Policy or
Executive Severance Policy or under any change in control contract between the
Company and an Employee, on account of his or her Termination of Employment,
whether or not paid in such calendar year or included on the form W-2 for such
calendar year.









1.51

"SERP Payments" shall mean any distributions due a Participant in any calendar
year resulting from his or her participation in the Wisconsin Energy Corporation
Supplemental Executive Retirement Plan, whether or not paid in such calendar
year or included on the form W-2 for such calendar year.









1.52

"Stock" shall mean Wisconsin Energy Corporation common stock.









1.53

"Stock Option Account" shall mean the sum of (i) the Participant's Annual Stock
Option Amounts, plus (ii) amounts credited/debited in accordance with all the
applicable crediting/debiting provisions of this Plan that relate to the
Participant's Stock Option Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Stock Option Account.









1.54

"Stock Option Amount" shall mean, for any Eligible Stock Option, the amount of
Qualifying Gains, calculated using the average of the reported high and low
prices for the Stock as of the day of exercise (if a business day) or as of the
next following business day. Effective for Eligible Stock Options deferred on
and after November 2, 2005, such value shall be calculated using the closing
price for the Stock as of the day of exercise (if a business day) or as of the
next following business day.









1.55

"Termination Benefit" shall mean the benefit set forth in Article 7.









1.56

"Termination of Employment" shall mean the severing of employment with all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence. However, if an Employee
leaves employment with all

8

--------------------------------------------------------------------------------


Employers in connection with such Employee's immediate transfer to and
acceptance of employment with another employer which is providing services
essential to the utilities business conducted by the Company or an Employer,
then such Employee will not be considered to have incurred a Termination of
Employment. Instead, such Employee will be deemed to be continuing in the employ
of an Employer for purposes of the Plan for so long as such Employee remains in
the employ of such other employer and such employer continues to provide such
services.









1.57

"Trust" shall mean the Wisconsin Energy Corporation Rabbi Trust Agreement dated
December 1, 2000 between the Company and The Northern Trust Company, and as
amended from time to time.









1.58

"Unforeseeable Financial Emergency" shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, (ii) a loss of the Participant's property due to casualty, or (iii)
such other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined in the sole
discretion of the Committee.







ARTICLE 2







Selection, Enrollment, Eligibility









2.1

Selection by Committee

. Participation in the Plan shall be limited to a select group of management and
highly compensated Employees of the Employers, as determined by the Committee.
From that group, the Committee shall select Employees to participate in the
Plan. The Committee may determine to limit a Participant's eligibility under the
Plan to certain portions of the Plan as, for example, to permit a Participant to
be eligible under the Plan for the purpose of deferring only Performance Share
dividend equivalents pursuant to Section 3.1(e) and for no other purpose.









2.2

Enrollment Requirements

. As a condition to participation, each selected Employee shall complete,
execute and return to the Committee an Election Form and any other relevant
forms within such time periods as the Committee may prescribe. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines in its sole discretion are necessary.









2.3

Eligibility; Commencement of Participation

. Provided an Employee selected to participate in the Plan has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period, that Employee shall commence participation in the Plan on the first
day of the month following the month in which the Employee completes all
enrollment requirements.









2.4

Termination of Participation and/or Deferrals

. If the Committee determines in good faith that a Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee shall have the right, in
its sole discretion, to take any or all of the following actions: (i) terminate
any deferral election


9

--------------------------------------------------------------------------------


the Participant has made for the remainder of the Plan Year in which the
Participant's membership status changes, (ii) prevent the Participant from
making future deferral elections and/or (iii) immediately distribute the
Participant's then Account Balance as a Termination Benefit and terminate the
Participant's participation in the Plan. The Committee may also remove a
Participant from continuing participation in the Plan at any time in its sole
discretion and such individual shall become an Inactive Participant to the
extent he or she still has an undistributed Account Balance.



ARTICLE 3







Deferral Commitments/Company Matching/Crediting/Taxes









3.1

Maximum Deferral

.











(a)

Base Annual Salary, Annual or Long-Term Performance Award, Severance Payments
SERP Payments and/or Make Whole Pension Supplements

. For each Plan Year, a Participant may elect to defer, as his or her Annual
Deferral Amount, Base Annual Salary, Annual or Long-Term Performance Award,
Severance Payments, SERP Payments and/or Make Whole Pension Supplements (as
referenced in Section 5.4(d)) up to the following maximum percentages for each
deferral elected:













Deferral

Maximum Percentage

Base Annual Salary

100%

Annual or Long-Term Performance Award

100%

Severance Payments

100%

SERP Payments

100%

Make Whole Pension Supplements

100%













Notwithstanding the foregoing, the Participant may change his or her election
with respect to the Base Annual Salary portion of the Annual Deferral Amount on
a monthly basis, by timely delivering to the Committee in accordance with its
rules and procedures, before the end of the month preceding the month for which
the election will be effective, a new Election Form for such purpose.
Notwithstanding any other provision of this Plan, any Election form or
revocation will be given prospective effect only and may not affect prior
deferrals.











(b)

For each Eligible Stock Option, a Participant may elect to defer up to 100% of
his or her Stock Option Amount.











(c)

For any grant of Restricted Stock, a Participant may elect to defer up to 100%
of his or her Restricted Stock Amount.











(d)

For any grant of Performance Shares, a Participant may elect to defer up to 100%
of his or her Performance Share Amount.











(e)

A Participant may elect to defer up to 100% of the dividend equivalents on any
unvested Performance Shares under a plan or arrangement of any Employer.


10

--------------------------------------------------------------------------------


(f)

Deferral of Stock Option Amounts, Restricted Stock Amounts, Performance Share
Amounts and dividend equivalents on Performance Shares may also be limited by
other terms or conditions as set forth in the plan or agreement under which such
items may be granted.









3.2

Election to Defer; Effect of Election Form

.











(a)

Base Annual Salary

. A Participant's Election Form with respect to Base Annual Salary shall be
filed with the Committee in accordance with its rules, but in no event later
than the end of the month preceding the month for which the election will be
effective. As noted above in Section 3.1(a), a Participant may subsequently
change or revoke his or her election with respect to Base Annual Salary, but
only with prospective effect only, to take effect as of the first day of the
month immediately following receipt of the new Election Form by the Committee.
Therefore, any Election Form shall be irrevocable with respect to the portion of
Base Annual Salary deferral during the period of time covered by such Form.













(b)

Annual or Long-Term Performance Award

. A Participant's Election Form with respect to Annual Performance Award shall
be filed with the Committee in accordance with its rules, but in no event later
than November 30th of any calendar year with respect to all or any part of an
Annual Performance Award that might otherwise become payable on account of a
Participant's services during such calendar year and in all events prior to the
time that the Participant has earned an absolute and unconditional right to
payment. Any such Election Form which is on file with the Committee on November
30th of a calendar year shall become irrevocable as of such date. When and as a
Long-Term Performance Award program is put into place, the Committee will
establish rules for a Participant's Election Form similar to the above, and
providing that such Election Form must be filed in all events prior to the time
that the Participant has earned an absolute and unconditional right to payment
and that such Election Form may not be revoked by the Participant once the
filing deadline date has passed.













(c)

Severance Payments

. A Participant's Election Form with respect to Severance Payments shall be
filed with the Committee in accordance with its rules and the rules for a prior
deferral election set forth in the documents or contracts providing for
Severance Payments.













(d)

SERP Payments

. A Participant's Election Form with respect to SERP Payments shall be filed
with the Committee in accordance with its rules and any rules for a prior
deferral election set forth in the SERP. However, notwithstanding any contrary
provisions in the SERP, a Participant who is a participant in the SERP shall be
allowed to both elect that a lump sum method of payment be made to such
Participant at the time when payments are to commence under the terms of the
SERP (the "SERP Starting Date") for the SERP "A" or "B" benefits or that such a
lump sum be determined and then credited to such Participant's Account Balance
under this Plan as of the SERP Starting Date with such Participant to be treated
as having then "Retired" for purpose of this Plan (so that the Participant's
election for a method of


11

--------------------------------------------------------------------------------


payout under Article 5 shall govern), provided that such an Election Form filed
by the Participant with regard to the SERP is submitted to the Committee at
least one year prior to the SERP Starting Date. Notwithstanding any other
provision of this Plan to the contrary and notwithstanding any Election Form
executed by any Participant at any time to the contrary, no SERP Payments which
would have been made on or after April 1, 2004 in the absence of deferral shall
be deferred to this Plan.













(e)

Make Whole Pension Supplements

. Section 5.4(d) provides the rules applicable to Election Forms regarding Make
Whole Pension Supplements.













(f)

Stock Option Deferral

. For an election to defer Stock Option Amounts to be valid: (i) a separate
Election Form must be completed and signed by the Participant with respect to
the Eligible Stock Option; (ii) the Election Form must be timely delivered to
the Committee and accepted by the Committee at least six (6) months prior to the
date the Participant elects to exercise the Eligible Stock Option; (iii) the
Election Form shall be irrevocable from and after the date which is six months
prior to the date the Participant elects to exercise the Eligible Stock Option;
and (iv) the Eligible Stock Option must be exercised using the Stock-for-Stock
payment method (directly or by attestation).













(g)

Restricted Stock

. For an election to defer Restricted Stock Amounts to be valid: (i) a separate
Election Form must be completed and signed by the Participant, with respect to
the Restricted Stock to which such amounts relate; (ii) such Election Form must
be timely delivered to the Committee and accepted by the Committee at least six
(6) months prior to the date such Restricted Stock vests under the terms of the
plan or arrangement pursuant to which it was granted and (iii) the Election Form
shall be irrevocable from and after the date which is six months prior to the
date such Restricted Stock vests under the terms of the plan or arrangement
pursuant to which it was granted.













(h)

Performance Shares

. For an election to defer Performance Share Amounts to be valid: (i) a separate
Election Form must be completed and signed by the Participant, with respect to
the Performance Shares to which such amounts relate; and (ii) such Election Form
must be timely delivered to the Committee and accepted by the Committee at least
six (6) months prior to the date such Performance Shares vest under the terms of
the plan or arrangement pursuant to which they were issued and (iii) the
Election Form shall be irrevocable from and after the date which is six months
prior to the date such Performance Shares vest under the terms of the plan or
arrangement pursuant to which they were issued.













(i)

Performance Share Dividend Equivalents

. A Participant's election form with respect to deferral of dividend equivalents
with respect to Performance Shares shall be filed with the Committee in
accordance with its rules, but in no event later than the day preceding the date
for which the election will be effective. A Participant may subsequently change
or revoke his or her election with respect to deferral of dividend equivalents
with respect to Performance Shares, but only with prospective effect, to take
effect as of the day following receipt of the new election form by the
Committee. Therefore, any election form shall be irrevocable with respect to
dividend equivalents relating to dividends declared during the period of time
covered by an election form.


12

--------------------------------------------------------------------------------


3.3

Withholding of Annual Deferral Amounts

. For each Plan Year, the Base Annual Salary portion of the Annual Deferral
Amount shall be withheld from each regularly scheduled Base Annual Salary
payroll in equal amounts, as adjusted from time to time for increases and
decreases in Base Annual Salary. The Annual or Long-Term Performance Award,
Severance Payments and SERP Payments portion of the Annual Deferral Amount shall
be withheld at the time the Annual or Long-Term Performance Award, Severance
Payments and/or SERP Payments are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself.









3.4

Annual Company Contribution Amount

. For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant's Company
Contribution Account under this Plan, which amount shall be for that Participant
the Annual Company Contribution Amount for that Plan Year. The amount so
credited to a Participant may be smaller or larger than the amount credited to
any other Participant, and the amount credited to any Participant for a Plan
Year may be zero, even though one or more other Participants receive an Annual
Company Contribution Amount for that Plan Year. The Annual Company Contribution
Amount, if any, shall be credited as of the last day of the Plan Year, unless
the Employer in its sole discretion determines otherwise. If a Participant is
not employed by an Employer as of the last day of a Plan Year other than by
reason of his or her Retirement or death while employed, any Annual Company
Contribution Amount previously credited for that Plan Year shall be forfeited
and become zero, unless the Employer in its sole discretion determines
otherwise.









3.5

Annual Company Matching Amount

. A Participant's Annual Company Matching Amount for any Plan Year shall be made
for any Participant who elects some deferral of Base Annual Salary into this
Plan. Prior to January 1, 2002, the Annual Company Matching Amount will depend
on the structure of the relevant Employer's 401(k) Plan which applies to the
Participant. To determine the Annual Company Matching Amount, it is necessary to
identify the relevant Employer 401(k) Plan matching rate (the "Matching Rate")
and the percentage of compensation subject to such matching rate (the "Eligible
Compensation Percentage"). From and after January 1, 2002, the Annual Company
Matching Amount will be determined by using the Matching Rate and the Eligible
Compensation Percentage that applies to the Wisconsin Energy Corporation
Employee Retirement Savings Plan, regardless of the actual 401(k) plan, if any,
that applies to the Participant. In the Wisconsin Energy Corporation Employee
Retirement Savings Plan, the Matching Rate is 50% and the Eligible Compensation
Percentage is 6%. The formula for a Participant's Annual Company Matching Amount
is: the Matching Rate multiplied times "X", where X is the difference between
the Eligible Compensation Percentage times the Participant's gross compensation
eligible for matching under the relevant Employer 401(k) Plan before any
reduction for deferrals of Base Annual Salary under this Plan and without regard
to any Code limitations, and the Participant's "Deemed Maximum Elective Deferral
("DMED"). The DMED for any Participant is equal to the Eligible Compensation
Percentage multiplied by such Participant's gross compensation eligible for
matching under the relevant Employer 401(k) Plan, reduced by deferrals of Base
Annual Salary under this Plan [but limited to the maximum compensation that can
be considered under Code Section 401(a)(17) ($200,000 for 2002)], provided that
the result must be limited to the maximum allowable elective deferral permitted
under Code Section 402(g) ($11,000 for 2002) plus the maximum allowable catch-up
contribution under Code Section 414(v) ($1,000 for 2002).


13

--------------------------------------------------------------------------------


For example, assume 2 Participants, A, who is age 50 or older and eligible for
catch-up contributions, and B, who is under 50, with gross Annual Base Salary of
$300,000 and $150,000, who each choose to defer 6% into this Plan. Both are
covered or deemed to be covered by the Wisconsin Energy Corporation Employee
Retirement Savings Plan. The Annual Company Matching Amount for each under this
Plan is calculated as follows:


14

--------------------------------------------------------------------------------


   Matching Rate 50% Eligible Compensation Percentage 6%

DMED for A is 6% x $200,000 or $12,000
DMED for B is 6% x [$150,000 - 9,000] or $8,460

Annual Matching Amount for A is 50% of "X,"

 

where "X" is 6% x $300,000 or

$18,000

 

less DMED of

12,000

 







Therefore A's Annual Matching Amount is
50% x $6,000 or $3,000

6,000

       

Annual Matching Amount for B is 50% of "X,"

 

where "X" is 6% of $150,000 or

$9,000

 

less DMED of

8,460

 







 

540

       

Therefore B's Annual Matching Amount is
50% x $540 or $270

 

   

For the year 2001 only, notwithstanding any other provision of this Plan, a
Participant will automatically receive a Company Matching Amount equal to X
times Y, where X equals the Matching Rate multiplied by the Eligible
Compensation Percentage, and Y equals the amount of any Annual Performance
Award, without regard to whether any part of the same is deferred under this
Plan.

         

If in any case the relevant 401(k) Plan does not operate on the calendar year,
the Committee in its sole discretion shall determine how the Participant's
Annual Company Matching Amount shall be determined for any Participant who
elects some deferral of Base Annual Salary into this Plan. The Committee may
modify the method of calculating the Annual Matching Amount to take into account
periodic credits rather than annual calculations, consistent with the principles
expressed herein.

       

3.6

Stock Option Amount

. Deferred Stock Option Amounts shall be credited to the Participant on the
books of the Employer at the time Stock would otherwise have been delivered to
the Participant pursuant to the Eligible Stock Option exercise, but for the
election to defer.        

3.7

Restricted Stock Amount

. Deferred Restricted Stock Amounts shall be credited to the Participant on the
books of the Employer at the time the Restricted Stock would otherwise vest
under the terms of the plan or arrangement pursuant to which the Restricted
Stock was granted, but for the election to defer.        

3.8

Performance Share Amount

. Deferred Performance Share Amounts shall be credited to the Participant on the
books of the Employer at the time the Performance Shares would otherwise vest
under the terms of the plan or arrangement pursuant to which the Performance
Shares were granted, but for the election to defer.


15

--------------------------------------------------------------------------------


       

3.9

Deferred Dividend Equivalents

. Deferred dividend equivalents shall be credited to the Participant on the
books of the Employer at the time the deferred dividend equivalents would
otherwise have been paid in cash, but for the election to defer.        

3.10

Rollover Amount

. If a Participant or an individual was a participant in the Company's Executive
Deferred Compensation Plan, the Wisconsin Gas Company Restoration Plan or any
other non-qualified deferred compensation plan of the Company or its affiliates
(the "Prior Plans") and had an undistributed account balance in such plans as of
a relevant determination date, and such person has become a Participant or
Inactive Participant in this Plan, then such account balance, determined as of
that date, shall be transferred on such date to and be added to the
Participant's or Inactive Participant's Account Balance under this Plan, and
shall thereafter, subject to any necessary consents due to the terms of the
Prior Plans, be governed by the terms and conditions of this plan, and shall be
referred to as the "Rollover Amount." However, notwithstanding any other
provisions of this Plan, the Account Balance of any Inactive Participant (or
beneficiary thereof) who was not a continuing employee of an Employer on or
after January 1, 2001 shall continue to be administered and distributed as
provided under the terms of the relevant Prior Plan (unless and to the extent
otherwise determined by the Committee in its sole discretion in a manner
consistent with the terms of the relevant Prior Plan). Further, the Account
Balance of any individual who was a participant in any Prior Plan who continues
as an employee of an employer on or after January 1, 2001 and has become a
Participant or Inactive Participant in this Plan will remain subject to the
distribution method elected under the relevant Prior Plan unless and until a new
distribution method has been elected under this Plan and become effective.      
 

3.11

Investment of Trust Assets

. The Trustee of the Trust shall be authorized, upon written instructions
received from the Committee or investment manager appointed by the Committee, to
invest and reinvest the assets of the Trust in accordance with the applicable
Trust Agreement, including the disposition of Stock and reinvestment of the
proceeds in one or more investment vehicles designated by the Committee.        

3.12

Sources of Stock

. If Stock is credited under the Plan in the Trust in connection with a deferral
of Stock Option, Restricted Stock or Performance Share Amounts, the shares so
credited shall be deemed to have originated, and shall be counted against the
number of shares reserved, under such other plan, program or arrangement which
awarded the Eligible Stock Option, Restricted Stock and Performance Shares.    
   

3.13

Vesting

.          

(a)

A Participant shall at all times be 100% vested in his or her Deferral Account,
Stock Option Account, Restricted Stock Account, Performance Share Account,
Dividend Deferral Account, Company Matching Account and Rollover Account.

           

(b)

A Participant shall be vested in his or her Company Contribution Account in
accordance with the vesting schedule, if any, contained in his or her Election
Form.

           

(c)

In the event of a Change in Control, a Participant's Company Contribution
Account shall immediately become 100% vested.


16

--------------------------------------------------------------------------------


           

(d)

Notwithstanding subsection (c), the vesting schedule for a Participant's Company
Contribution Account shall not be accelerated to the extent that the Committee
determines that such acceleration would cause the deduction limitations of
Section 280G of the Code to become effective. In the event that all of a
Participant's Company Contribution Account is not vested pursuant to such a
determination, the Participant may request independent verification of the
Committee's calculations with respect to the application of Section 280G. In
such case, the Committee must provide to the Participant within 15 business days
of such a request an opinion (which need not be unqualified) of the Company's
independent auditors which opinion shall state that any limitation in the vested
percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.

       

3.14

Crediting/Debiting of Account Balances. Subject to Section 3.14(f) and (g)
below, and accordance with, and subject to, the rules and procedures that are
established from time to time by the Committee in its sole discretion, amounts
shall be credited or debited to a Participant's Account Balance in accordance
with the following rules:

         

(a)

Election of Measurement Funds

. Subject to Section 3.14(f) and (g) below, a Participant, in connection with
his or her initial deferral election in accordance with Section 3.2 above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.14(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance, unless changed in accordance with the
next sentence. Subject to Section 3.14(f) and (g) below, commencing with the
Participant's commencement of participation in the Plan and continuing
thereafter, the Participant may (but is not required to) elect, by submitting an
Election Form to the Committee that is accepted by the Committee, to add or
delete one or more Measurement Fund(s) to be used to determine the additional
amounts to be credited to his or her Account Balance, or to change the portion
of his or her Account Balance allocated to each previously or newly elected
Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply thereafter in accordance with the rules of the
Committee for all subsequent periods in which the Participant participates in
the Plan, unless changed in accordance with the previous provisions.            

(b)

Proportionate Allocation

. In making any election described in Section 3.14(a) above, the Participant
shall specify on the Election Form, in increments of one percentage point (1%),
the percentage of his or her Account Balance to be allocated to a Measurement
Fund (as if the Participant was making an investment in that Measurement Fund
with that portion of his or her Account Balance).            

(c)

Measurement Funds

. Subject to Section 3.14(f) and (g) below, the Participant may elect one or
more of the following measurement funds (the "Measurement Funds"), for the
purpose of crediting additional amounts to his or her Account Balance: (i) any
Measurement Fund selected by the WEC Investment Trust Policy Committee from time
to time; (ii) Prime Rate Fund (described as a mutual fund 100% invested in a
hypothetical debt instrument which earns interest at an annualized interest rate
equal to the "Prime Rate" as reported each business day by the Wall Street
Journal, with interest deemed reinvested in additional units of such
hypothetical debt instrument);


17

--------------------------------------------------------------------------------


or (iii) a Company Stock Measurement Fund (described as a mutual fund 100%
invested in shares of Company Stock, with dividends deemed reinvested in
additional shares of Company Stock). Effective for investments in, and
transactions into and out of, the Company Stock Measurement Fund that are
credited to a Participant's Account Balance on and after November 2, 2005, each
share of Stock shall be valued using the closing price for the Stock on the day
such transaction is credited.

             

Subject to Section 3.14(f) and (g) below, as necessary, the WEC Investment Trust
Policy Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund, subject to such advance notice to Participants as it
determines.

           

(d)

Crediting or Debiting Method

. The performance of each elected Measurement Fund (either positive or negative)
will be determined by the Committee, in its reasonable discretion, based on the
performance of the Measurement Funds themselves. A Participant's Account Balance
shall be credited or debited on a periodic basis based on the performance of
each Measurement Fund selected by the Participant, as determined by the
Committee in its sole discretion. The Participant's Annual Company Matching
Amount shall be credited to his or her Company Matching Account for purposes of
this Section 3.14(d) no later than the end of the month following the month to
which such amount relates. The Participant's Annual Stock Option Amount shall be
credited to his or her Stock Option Account no later than the close of business
on the first business day after the day on which the Eligible Stock Option was
exercised or otherwise disposed of. The Participant's Annual Restricted Stock
Amount shall be credited to his or her Restricted Stock Account no later than
the close of business on the first business day after the day on which the
Participant would have become vested in the Restricted Stock to which such
amount relates, but for the election to defer. The Participant's Annual
Performance Share Amount shall be credited to his or her Performance Share
Account no later than the close of business on the first business day after the
day on which the Participant would have become vested in the Performance Shares
to which such amount relates but for the election to defer. Deferrals of
dividend equivalents pursuant to Section 3.1(e) shall be credited to his or her
Dividend Deferral Account no later than the close of business on the first
business day after the day on which those amounts would have been paid to the
Participant but for the election to defer.            

(e)

No Actual Investment

. Notwithstanding any other provision of this Plan that may be interpreted to
the contrary, the Measurement Funds are to be used for measurement purposes
only, and a Participant's election of any such Measurement Fund, the allocation
to his or her Account Balance thereto, the calculation of additional amounts and
the crediting or debiting of such amounts to a Participant's Account Balance
shall not be considered or construed in any manner as an actual investment of
his or her Account Balance in any such Measurement Fund. In the event that the
Company or the Trustee (as that term is defined in the Trust), in its own
discretion, decides to invest funds in any or all of the Measurement Funds, no
Participant shall have any rights in or to such investments themselves. Without
limiting the foregoing, a Participant's Account Balance shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by the Company or the Trust; the Participant shall at all times remain an
unsecured creditor of the Company.


18

--------------------------------------------------------------------------------


           

(f)

Special Rule for Stock Option, Restricted Stock and Performance Share Accounts

. Notwithstanding any provision of this Plan that may be construed to the
contrary, the Participant's Stock Option, Restricted Stock and Performance Share
Accounts shall be deemed invested in the Company Stock Measurement Fund at all
times prior to distribution from this Plan. Further, the Participant's Stock
Option, Restricted Stock and Performance Share Accounts shall be distributed
from this Plan in the form of cash.            

(g)

Special Considerations for Participants Subject to Section 16 of the Securities
Exchange Act of 1934

. Prior to March 1, 2002, different rules pertained with respect to amounts
allocated to the Company Stock Measurement Fund. The Company Matching Account
had to be deemed invested in the Company Stock Measurement Fund at all times
prior to distribution from the Plan. Such restriction was dropped from the Plan
effective as of March 1, 2002. In order that any election by a Participant who
is an officer or director subject to the reporting requirements and trading
restrictions of Section 16 of the Securities Exchange Act of 1934 ("Section 16")
will conform to Section 16, such a Participant should consult with the
designated individual at the Company responsible for Section 16 reporting and
compliance prior to making any election to move any part of his or her Account
Balance into or out of the Company Stock Measurement Fund. In general,
compliance with Section 16 will require that:              

(i)

Any election to move any part of an Account Balance into or out of the Company
Stock Measurement Fund (including any election to receive a payout in service
under Section 4.1, in the event of Unforeseeable Financial Emergency under
Section 4.3, or under the 10% withdrawal penalty rules of Section 4.4), which
elections will be deemed made for purposes of these provisions only as of the
date of such deemed investment transfers or proposed payouts, should only be
effected if made at least six (6) months following the date of the most recent
"opposite way" election (as explained below) made by such Participant with
respect to this Plan or any plan of the Company or its affiliates that also
constituted a "discretionary transaction" within the meaning of Rule 16b-3(b)(1)
under Section 16.

           

(ii)

An "opposite way" election means (x) in case of an election by a Participant to
move any part of an Account Balance into the Company Stock Measurement Fund, an
election that was a disposition of Company Stock or an interest in a phantom
Company Stock fund or similar security, or (y) in case of any election by a
Participant to move any part of an Account Balance out of the Company Stock
Measurement Fund, an election that was an acquisition of Company Stock or an
interest in a phantom Company Stock fund or similar security.

           

(iii)

Any change of election to an alternative payout period made under Section 5.2 or
7.2 by such a Participant may only be given effect if it is approved by the
Compensation Committee or the Board of Directors of the Company.


19

--------------------------------------------------------------------------------


         

The Company reserves the right to impose such restrictions as it determines to
be appropriate, in is sole discretion, on any elections, dispositions or other
matters under this Plan relating to the Company Stock Measurement Fund in order
to comply with or qualify for exemption under Section 16.

       

3.15

FICA and Other Taxes

.          

(a)

Annual Deferral Amounts

. For each Plan Year in which an Annual Deferral Amount is being withheld from a
Participant or an Annual Company Matching Amount is Credited to a Participant,
the Participant's Employer(s) shall withhold from that portion of the
Participant's non-deferred compensation, in a manner determined by the
Employer(s), the Participant's share of FICA and other employment taxes on such
amounts. If necessary, the Committee may reduce the Annual Deferral Amount in
order to comply with this Section 3.15.            

(b)

Company Contribution Amounts

. When a participant becomes vested in a portion of his or her Company
Contribution Account, the Participant's Employer(s) shall withhold from the
Participant's non-deferred compensation, in a manner determined by the
Employer(s), the Participant's share of FICA and other employment taxes. If
necessary, the Committee may reduce the vested portion of the Participant's
Company Contribution Account in order to comply with this Section 3.15.        
   

(c)

Annual Stock Option, Restricted Stock, Performance Share and Similar Amounts

. For each Plan Year in which an Annual Stock Option Amount, Annual Restricted
Stock Amount, Annual Performance Share Amount and/or deferred dividend
equivalent is being first credited to a Participant's Account Balance, the
Participant's Employer(s) shall withhold from that portion of the Participant's
non-deferred compensation, in a manner determined by the Employer(s), the
Participant's share of FICA and other employment taxes on such Annual Stock
Option Amount, Annual Restricted Stock Amount, Annual Performance Share Amount
and/or deferred dividend equivalent. If necessary, the Committee may reduce such
deferrals in order to comply with this Section 3.15.        

3.16

Distributions

. The Participant's Employer(s), or the trustee of the Trust, shall withhold
from any payments made to a Participant under this Plan all federal, state and
local income, employment and other taxes required to be withheld by the
Employer(s), or the trustee of the Trust, in connection with such payments, in
amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust. All lump sum payments and final
payments of the remaining balance of any Account Balance shall be calculated
based upon the value of the Account Balance determined (unless and until the
Company chooses another ending valuation date) as of the last business day of
the calendar year quarter immediately preceding the date of payment (the "Ending
Valuation Date"). All rights on the part of a Participant or any other person to
elect or change the Measurement Funds under Section 3.14 shall be deemed to have
ceased as of such Ending Valuation Date and no adjustment in the value of an
Account Balance shall be considered for any purpose under the Plan after such
Ending Valuation Date.


20

--------------------------------------------------------------------------------


     

ARTICLE 4

     

In Service Payout; Unforeseeable Financial Emergencies;

Withdrawal Election

       

4.1

In Service Payout

.          

(a)

In connection with and at the time of each election to defer an Annual Deferral
Amount, a Participant may irrevocably elect, on a prospective basis only, to
receive a future "In Service Payout" from the Plan with respect to such Annual
Deferral Amount. Subject to the Deduction Limitation, the In Service Payout
shall be a lump sum payment in an amount that is expressed either as a fixed
dollar amount or as a percentage of the Annual Deferral Amount plus amounts
credited or debited thereto, determined at the time that the In Service Payout
becomes payable (rather than the date of a Termination of Employment). Subject
to the Deduction Limitation and the other terms and conditions of this Plan,
each In Service Payout elected shall be paid out during a 90 day period
commencing immediately after the last day of any Plan Year designated by the
Participant that is at least two Plan Years after the Plan Year in which the
Annual Deferral Amount is actually deferred. By way of example, if a two year In
Service Payout is elected with respect to an Annual Performance Award relating
to services in 2002 that would otherwise be payable in 2003 but is actually
deferred in 2003, the two year In Service Payout would become payable during a
90 day period commencing January 1, 2006.

           

(b)

A Participant's election to defer dividends under Section 3.1(e) must be made
annually and a Participant shall have the ability to elect to receive a future
In Service Payout with respect to each year's annual Performance Share dividend
equivalent deferrals pursuant to the same rules as described in paragraph (a)
above.

           

(c)

If a Participant makes an election pursuant to paragraph (a) above with respect
to the Annual Deferral Amount for any year, such election shall also apply to
and shall result in an In Service Payout of the Annual Company Matching Amount
for that year plus amounts credited or debited thereto, determined at the time
the In Service Payout becomes payable. Such In Service Payout shall be made at
the same time as the In Service Payout with respect to the Annual Deferral
Amount for that year.

       

4.2

Other Benefits Take Precedence Over In Service

. Should an event occur that triggers a benefit under Article 5, 6, 7 or 8, any
Annual Deferral Amount, Annual Company Matching Amount and/or annual dividend
equivalent deferral amount, plus amounts credited or debited thereon, that is
subject to a In Service Payout election under Section 4.1 shall not be paid in
accordance with Section 4.1 but shall be paid in accordance with the other
applicable Article.        

4.3

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

. If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) suspend any deferrals required to
be made by a Participant and/or (ii) subject to the Deduction Limitation,
receive a partial or full payout from the Plan. The payout shall not exceed the
lesser of the Participant's Account Balance, calculated as if such Participant
were receiving a Termination Benefit, or the amount reasonably needed to satisfy
the Unforeseeable Financial Emergency. If, subject to the sole discretion of the
Committee,


21

--------------------------------------------------------------------------------


the petition for a suspension and/or payout is approved, suspension shall take
effect upon the date of approval and any payout shall be made within 90 days of
the date of approval.

       

4.4

Withdrawal Election

. Subject to the Deduction Limitation, a Participant (or, after a Participant's
death, his or her Beneficiary) may elect, at any time, to withdraw part or all
of his or her Account Balance, calculated as if there had occurred a Termination
of Employment as of the day of the election, less a withdrawal penalty equal to
10% of such amount (the net amount shall be referred to as the "Withdrawal
Amount"). This election can be made at any time, before or after Retirement,
Disability, death or Termination of Employment, and whether or not the
Participant (or Beneficiary) is in the process of being paid pursuant to an
installment payment schedule. If made before Retirement, Disability or death, a
Participant's Withdrawal Amount shall be calculated based on his or her Account
Balance as if there had occurred a Termination of Employment as of the day of
the election. Any partial withdrawal must be at least equal to $25,000, or such
higher amount as the Committee may establish from time to time. The Participant
(or his or her Beneficiary) shall make this election by giving the Committee
advance written notice of the election in a form determined from time to time by
the Committee. The Participant (or his or her Beneficiary) shall be paid the
Withdrawal Amount within 90 days of his or her election.      

ARTICLE 5

     

Retirement Benefit

       

5.1

Retirement Benefit

. Subject to the Deduction Limitation, a Participant who Retires shall receive,
as a Retirement Benefit, his or her Account Balance.        

5.2

Payment of Retirement Benefit

. A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to An Annual Installment Method. The Participant may
annually change his or her election to an allowable alternative payout period by
submitting a new Election Form to the Committee, provided that any such Election
Form is submitted at least 1 year prior to the Participant's Retirement and is
accepted by the Committee in its sole discretion. Any change to an alternative
payout is also subject to the rules in Section 3.14(g)(iii). The Election Form
most recently accepted by the Committee shall govern the payout of the
Retirement Benefit. Notwithstanding a Participant's election, if the
Participant's Account Balance at the time of his or her Retirement is less than
$10,000, payment of his or her Retirement Benefit shall be paid in a lump sum.
If a Participant does not make any election with respect to the payment of the
Retirement Benefit, then such benefit shall be payable in a lump sum. The lump
sum payment shall be made, or installment payments shall commence, no later than
90 days after the last day of the Plan Year in which the Participant Retires.
Any payment made shall be subject to the Deduction Limitation.        

5.3

Death Prior to Completion of Retirement Benefit

. If a Participant dies after Retirement but before the Retirement Benefit is
paid in full, the Participant's unpaid Retirement Benefit payments shall
continue and shall be paid to the Participant's Beneficiary (a) over the
remaining number of years and in the same amounts as that benefit would have
been paid to the Participant had the Participant survived, or (b) in a lump sum,
if requested by the Beneficiary and allowed in the sole discretion of the
Committee, that is equal to the Participant's unpaid remaining Account Balance.


22

--------------------------------------------------------------------------------


       

5.4

Special "Make Whole" Benefits

.          

(a)

"Make Whole" Pension Benefit With Respect to Deferrals of Base Annual Salary

. Base Annual Salary which is deferred pursuant to this Plan cannot be included
in the compensation base for calculating retirement income under the qualified
defined benefit pension plans of the Company and its affiliates (the "Pension
Plans"). Therefore, a "make whole" benefit will be paid from this Plan as a
pension supplement to or with respect to a Participant whose deferrals of Base
Annual Salary result in a lesser pension payment under the Pension Plans. Such
pension supplement shall equal the amount by which such Participant's pension
under the Pension Plans (calculated for this purpose without regard to any
limitation or benefits imposed by Section 415 of the Code, or any limitation on
annual compensation imposed by Section 401(a)(17) of the Code; hereinafter, the
"IRS Limitations") was less because deferrals of Base Annual Salary under this
Plan were not taken into account in the calculation of such participant's
pension (but the amount of any supplemental pension benefit "A" applicable to
the Participant under the Company's SERP shall be taken into account to avoid
any duplication of the pension supplement provided hereunder). This section
applies to all forms of pension payable under the Pension Plans, including
pre-retirement death benefits.            

(b)

"Make Whole" Pension Benefit With Regard to Performance and Incentive Awards

. Performance awards under the Company Short-Term Performance Plan and incentive
awards made under a former incentive plan of the Company known as the Executive
Incentive Compensation Plan are excluded from the compensation base under the
Retirement Account Plan, a tax qualified defined benefit plan of Wisconsin
Electric Power Company (the "Retirement Account Plan"). Similarly, special
awards made from time to time as determined by the Board are likewise excluded.
A "make whole" pension supplement was provided for under the terms of Article
IX(2) of the prior Wisconsin Energy Corporation Executive Deferred Compensation
Plan as amended and restated as of January 1, 1994 (the "Prior Company Plan")
for any Participant in that plan whose pension benefit under the Retirement
Account Plan would have been greater had such performance awards, incentive
awards or special awards been included in the compensation base of the
Retirement Account Plan, calculated without regard to the IRS limitations. As
with Section 5.4(a) above, supplemental pension benefit "A" shall be considered
in order to avoid duplication. It is the intent of this Section to continue to
provide such "make whole" pension supplement and the provisions of such Article
IX(2) of the Prior Company Plan are incorporated by reference and continue to
apply hereunder, except as modified by other provisions of this Section 5.4.    
       

(c)

"Make Whole" Long-Term Disability Benefit

. It is the intent of this Plan that a Participant not suffer any loss with
respect to a disability benefit under the disability benefit applicable to
employees of the Company and its affiliates, if the Participant is eligible for
and participating in the long-term disability benefit plan of an Employer (the
"LTD" Plan) because of either the exclusion of Base Annual Salary deferred under
this Plan from the compensation base under the LTD Plan (the "Salary Deferral
Limit") or the special limitation on annual compensation which can be taken into
account under the LTD Plan imposed by Section 505(b)(7) of the Code (the "IRS
Special Limit"). Therefore, in the event such a Participant becomes eligible for
and


23

--------------------------------------------------------------------------------


begins to receive a disability benefit from the LTD Plan and the amount of such
disability benefit is limited because of the application of the Salary Deferral
Limit or the IRS Special Limit, a "make whole" disability benefit shall be paid
from this Plan as a supplement to the disability limit paid from the LTD Plan.
Such LTD supplement shall equal the monthly amount by which such Participant's
disability benefit under the LTD Plan was less because of the application of the
Salary Deferral Limit and the IRS Special Limit. Such LTD supplement shall
commence at the same time as the disability benefit paid under the LTD Plan and
continue for so long as such disability benefit is paid. Such LTD supplement
shall be paid out of general corporate assets or out of a grantor trust, but not
out of any voluntary employees' beneficiary association or trust covered by
Section 501(c)(9) of the Code.

           

(d)

Form of Payment and Deferral Option

. The "make whole" pension supplements provided for in this Section 5.4(a) and
(b) shall be payable in lump sum form at the same time as the benefit becomes
payable to or with respect to the Participant under the relevant Pension Plan
(as to the Section 5.4(a) supplement) or under the Retirement Account plan (as
to the Section 5.4(b) supplement). The terms and conditions of the relevant
Pension Plan or the Retirement Account Plan shall provide the governing
principles as to the calculation of the pension supplements arising under this
Section 5.4. Notwithstanding the above, a Participant who becomes entitled to a
pension supplement pursuant to Section 5.4(a) or (b) will be allowed to elect
that the relevant lump sum payment be determined and then credited to such
Participant's Account Balance under this Plan as of the date the same would have
otherwise been paid (the "Supplement Payment Date") (with such Participant to be
treated as having then "Retired" for purposes of this Plan, so that the
Participant's election for a method of payout under Article 5 shall govern),
provided that such an Election Form filed by the Participant with regard to such
pension supplement(s) is submitted to the Committee at least one year prior to
the Supplemental Payment Date.      

ARTICLE 6

     

Pre-Retirement Survivor Benefit

       

6.1

Pre-Retirement Survivor Benefit

. Subject to the Deduction Limitation, the Participant's Beneficiary shall
receive a Pre-Retirement Survivor Benefit equal to the Participant's Account
Balance if the Participant dies before he or she Retires, experiences a
Termination of Employment or suffers a Disability.        

6.2

Payment of Pre-Retirement Survivor Benefit

. A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form whether the Pre-Retirement Survivor
Benefit shall be received by his or her Beneficiary in a lump sum or pursuant to
an Annual Installment Method. The Participant may annually change this election
to an allowable alternative payout period by submitting a new Election Form to
the Committee, which form is accepted by the Committee in its sole discretion.
The Election Form most recently accepted by the Committee prior to the
Participant's death shall govern the payout of the Participant's Pre-Retirement
Survivor Benefit. If a Participant does not make any election with respect to
the payment of the Pre-Retirement Survivor Benefit, then such benefit shall be
paid in a lump sum. Despite the foregoing, if the Participant's Account


24

--------------------------------------------------------------------------------


Balance at the time of his or her death is less than $25,000, payment of the
Pre-Retirement Survivor Benefit may be made, in the sole discretion of the
Committee, in a lump sum. The lump sum payment shall be made, or installment
payments shall commence, no later than 90 days after the last day of the Plan
Year in which the Committee is provided with proof that is satisfactory to the
Committee of the Participant's death. Any payment made shall be subject to the
Deduction Limitation.

     

ARTICLE 7

     

Termination Benefit

       

7.1

Termination Benefit

. Subject to the Deduction Limitation, the Participant shall receive a
Termination Benefit, which shall be equal to the Participant's Account Balance
if a Participant experiences a Termination of Employment prior to his or her
Retirement, death or Disability.        

7.2

Payment of Termination Benefit

. A Participant, in connection with his or her participation in the Plan, shall
elect on an Election Form to receive the Termination Benefit in a lump sum or
over a period of 5 years in annual installments using the Fractional Method
specified in Section 1.6. The Participant may annually change his or her
election to an allowable alternative by submitting a new Election Form to the
Committee, provided that any such Election Form is submitted at least one year
prior to the Participant's Termination of Employment and is accepted by the
Committee in its sole discretion. Any change to an alternative payout is also
subject to the rules in Section 3.14(g)(iii). However, notwithstanding a
Participant's election, if the Participant's Account Balance at the time of his
or her Termination of Employment is less than $25,000, payment of his or her
Termination Benefit shall be paid in a lump sum. If a Participant does not make
any election with respect to the payment of the Termination Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, no later than 90 days after the last day of
the Plan Year in which the Participant experiences the Termination of
Employment. Any payment made shall be subject to the Deduction Limitation.      

ARTICLE 8

     

Disability Waiver and Benefit

       

8.1

Disability Waiver

.          

(a)

Waiver of Deferral

. A Participant who is determined by the Committee to be suffering from a
Disability shall be (i) excused from fulfilling that portion of the Annual
Deferral Amount commitment that would otherwise have been withheld from a
Participant's Base Annual Salary, Annual or Long-Term Performance Award,
Severance Payments and/or SERP Payments for the Plan Year during which the
Participant first suffers a Disability and (ii) excused from fulfilling the
deferral of any Restricted Stock Amount, Performance Share Amount, Stock Option
Amount or dividend equivalent deferral which would otherwise take place
following the Committee determination. During the period of Disability, the
Participant shall not


25

--------------------------------------------------------------------------------


be allowed to make any additional deferral elections, but will continue to be
considered a Participant for all other purposes of this Plan.

           

(b)

Return to Work

. If a Participant returns to employment after a Disability ceases, the
Participant may elect to defer an Annual Deferral Amount, Stock Option Amount,
Restricted Stock Amount, Performance Share Amount and dividend equivalents for
the Plan Year following his or her return to employment or service and for every
Plan Year thereafter while a Participant in the Plan; provided such deferral
elections are otherwise allowed and an Election Form is delivered to and
accepted by the Committee for each such election in accordance with Section 3.2
above.        

8.2

Continued Eligibility; Disability Benefit

. A Participant suffering a Disability shall, for benefit purposes under this
Plan, continue to be considered to be employed and shall be eligible for the
benefits provided for in Articles 4, 5, 6 or 7 in accordance with the provisions
of those Articles. Notwithstanding the above, the Committee shall have the right
to, in its sole and absolute discretion and for purposes of this Plan only, to
deem the Participant to have experienced a Termination of Employment at any
time. Further, in the case of a Participant who is otherwise eligible to Retire,
the Committee shall treat such Participant as having Retired as soon as
practicable after such Participant is determined to be suffering a Disability.
In either case the Participant shall receive a Disability Benefit equal to his
or her Account Balance at the time of the Committee's determination; provided,
however, that should the Participant otherwise have been eligible to Retire, he
or she shall be paid in accordance with Article 5. If the Disability Benefit is
not payable in accordance with Article 5, it shall be paid in a lump sum within
90 days of the Committee's exercise of such right. Any payment made shall be
subject to the Deduction Limitation.      

ARTICLE 9

     

Beneficiary Designation

       

9.1

Beneficiary

. Each Participant shall have the right, at any time, to designate his or her
Beneficiary(ies) (both primary as well as contingent) to receive any benefits
payable under the Plan to a beneficiary upon the death of a Participant. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of an Employer in which the
Participant participates.        

9.2

Beneficiary Designation; Change

. A Participant shall designate his or her Beneficiary by completing and signing
the Beneficiary Designation Form, and returning it to the Committee or its
designated agent. A Participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Committee's rules and procedures, as in effect from
time to time. Upon the acceptance by the Committee of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
canceled. The Committee shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Committee prior to
his or her death.        

9.3

Acknowledgment

. No designation or change in designation of a Beneficiary shall be effective
until received and acknowledged in writing by the Committee or its designated
agent.


26

--------------------------------------------------------------------------------


       

9.4

No Beneficiary Designation

. If a Participant fails to designate a Beneficiary as provided in Sections 9.1,
9.2 and 9.3 above or, if all designated Beneficiaries predecease the Participant
or die prior to complete distribution of the Participant's benefits, then the
Participant's designated Beneficiary shall be deemed to be his or her surviving
spouse. If the Participant has no surviving spouse, but was survived by a
designated Beneficiary who was receiving or was entitled to receive distribution
but died prior to a complete distribution of the Participant's benefits, the
benefits remaining shall be payable to such designated Beneficiary's estate. If
the Participant leaves no surviving spouse and was not survived by a designated
Beneficiary as provided in the foregoing sentence, the benefits remaining shall
be payable to the Participant's estate.        

9.5

Doubt as to Beneficiary

. If the Committee has any doubt as to the proper Beneficiary to receive
payments pursuant to this Plan, the Committee shall have the right, exercisable
in its discretion, to cause the Participant's Employer to withhold such payments
until this matter is resolved to the Committee's satisfaction.        

9.6

Discharge of Obligations

. The payment of benefits under the Plan to a Beneficiary shall fully and
completely discharge all Employers and the Committee from all further
obligations under this Plan with respect to the Participant, and that
Participant's Election Form(s) shall terminate upon such full payment of
benefits.      

ARTICLE 10

     

Leave of Absence

       

10.1

Paid Leave of Absence

. If a Participant is authorized by the Participant's Employer for any reason to
take a paid leave of absence from the employment of the Employer, the
Participant shall continue to be considered employed by the Employer and the
Annual Deferral Amount shall continue to be withheld during such paid leave of
absence in accordance with Section 3.2.        

10.2

Unpaid Leave of Absence

. If a Participant is authorized by the Participant's Employer for any reason to
take an unpaid leave of absence from the employment of the Employer, the
Participant shall continue to be considered employed by the Employer and the
Participant shall be excused from making deferrals until the earlier of the date
the leave of absence expires or the Participant returns to a paid employment
status. Upon such expiration or return, deferrals shall resume for the remaining
portion of the Plan Year in which the expiration or return occurs, based on the
deferral election, if any, made for that Plan Year. If no election was made for
that Plan Year, no deferral shall be withheld.      

ARTICLE 11

     

Termination, Amendment or Modification

       

11.1

Termination

. Although each Employer anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that any Employer will continue
the Plan or will not terminate the Plan at any time in the future. Accordingly,
each Employer reserves the right to discontinue its sponsorship of the Plan
and/or to terminate the Plan at any time with respect to all of its
participating Employees, by action of its Board of Directors or


27

--------------------------------------------------------------------------------


Compensation Committee. Upon the termination of the Plan with respect to any
Employer, the Election Form(s) of the affected Participants who are employed by
that Employer shall terminate. The terminating Employer may decide that the
Account Balances of its participating Employees shall continue to be held under
the provisions of this Plan (but with no further deferrals to be made after
termination of the Plan by such Employer as to its participating Employees)
until an event occurs which would otherwise cause a payout to be made hereunder.
Any Company Contribution amounts which are not fully vested may continue to be
so held under the Plan, even if other amounts in the Account Balances are not so
held. Alternatively, the Employer may determine to distribute all Account
Balances of affected Participants in a lump sum as soon as administratively
practicable after the date of Plan termination. As a third alternative the
Employer may determine to proceed with distribution of Account Balances of the
affected Participants determined as if they had experienced a Termination of
Employment on the date of Plan termination or, if Plan termination occurs after
the date upon which a Participant was eligible to Retire, then with respect to
that Participant as if he or she had Retired on the date of Plan termination.
However, if an Employer terminates the Plan as to its participating Employees
after a Change in Control, the Employer shall be required to pay such benefits
in a lump sum, except as otherwise provided in Section 15.18. The termination of
the Plan shall not adversely affect any Participant or Beneficiary who has
become entitled to the payment of any benefits under the Plan as of the date of
termination; provided however, that the Employer shall have the right to
accelerate installment payments without a premium or prepayment penalty by
paying the Account Balance in a lump sum or using fewer years (provided that the
present value of all payments that will have been received by a Participant at
any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).

       

11.2

Amendment

. The Company has the sole right to amend or modify the Plan and may do so at
any time, in whole or in part, by the action of its Board of Directors,
Compensation Committee or the Committee referred to in Article 12 below;
provided, however, that: (i) no amendment shall be effective to decrease the
value of a Participant's Account Balance in existence at the time the amendment
or modification is made, and (ii) no amendment shall adversely affect any
Participant or Beneficiary who has become entitled to benefits as of the date of
the amendment. Further, during the pendency of a Potential Change in Control (as
defined below) and at all times following a Change in Control, no amendment or
modification may be made which in any way adversely affects the interests of any
Participant with respect to amounts credited to such Participant's Account
Balance as of the date of the amendment. A "Potential Change in Control" shall
be deemed to have occurred if the event set forth in any one of the following
paragraphs shall have occurred:          

(a)

the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;

           

(b)

the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;

           

(c)

any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 15% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company's then


28

--------------------------------------------------------------------------------


outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
affiliates); or

           

(d)

the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

             

The capitalized terms in the above definition have the same meaning as in the
"Change in Control" definition set forth in Section 1.14 of the Plan. The
Company's power to amend or modify the Plan includes the power to suspend and,
if it determines to do so, re-institute the ability of any Participant or group
of Participants to make deferrals under Article 3 at any time (any such
suspension of the ability to make deferrals shall also suspend continued
accruals of the make whole retirement benefits under Section 5.4 as of the date
deferrals are suspended or such other date as shall be specified by the Company)
and such action may be taken by the Company's Board of Directors, the
Compensation Committee or the Committee referred to in Article 12 below.

       

11.3

Effect of Payment

. The full payment of the applicable benefit under any provision of the Plan
shall completely discharge all obligations to a Participant and his or her
designated Beneficiaries under this Plan and the Participant's Election Form(s)
shall terminate.      

ARTICLE 12

     

Administration

       

12.1

Committee Duties

. Except as otherwise provided in this Article 12, this Plan shall be
administered by the Committee. Members of the Committee may be Participants
under this Plan. The Committee (or the Chief Executive Officer if such
individual chooses to so act) shall also have full and complete discretionary
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the claims procedures set forth in Article 13 or otherwise with
regard to the Plan. Any individual serving on the Committee who is a Participant
shall not vote or act on any matter relating solely to himself or herself. The
Chief Executive Officer may not act on any matter involving such officer's own
participation in the Plan. All references to the Committee shall be deemed to
include reference to the Chief Executive Officer. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant or the Company. Notwithstanding any other provision of this Plan,
the Committee shall have the power, in its sole and absolute discretion, to
grant or deny a request from any Participant, Inactive Participant or
Beneficiary for acceleration in payment of any Account Balance held with respect
to such person. This discretionary power shall reside with the Committee under
this Section 12.1 and with the Administrator under Section 12.2.        

12.2

Administration Upon Change In Control

. For purposes of this Plan, the Company shall be the "Administrator" at all
times prior to the occurrence of a Change in Control. Upon and after the
occurrence of a Change in Control, the "Administrator" shall be an independent
third party selected by the individual who, at any time prior to such event, was
the Company's Chief Executive Officer or, if there is no such officer or such
officer does not act, by the Company's then highest ranking officer (the
"Appointing Officer"). Upon the


29

--------------------------------------------------------------------------------


occurrence of a Change in Control, the Administrator shall have full and
complete discretionary power to determine all questions arising in connection
with the administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations. Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities (including, without
limitation, attorney's fees) of whatsoever kind and nature which may be imposed
on, asserted against or incurred by the Administrator in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, including the
dates of Retirement, Disability, death or Termination of Employment of the
Participants, and such other pertinent information as the Administrator may
reasonably require. Upon and after a Change in Control, the Administrator may be
terminated (and a replacement appointed) only by either individual who was or
could have been an Appointing Officer. Upon and after a Change in Control, the
Administrator may not be terminated by the Company.

       

12.3

Agents

. In the administration of this Plan, the Committee may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel who may be counsel to any Employer.        

12.4

Binding Effect of Decisions

. The decision or action of the Administrator with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.        

12.5

Indemnity of Committee

. All Employers shall indemnify and hold harmless the members of the Committee,
and any other Employee to whom the duties of the Committee may be delegated, and
the Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Committee, any of its members,
any such Employee or the Administrator.        

12.6

Employer Information

. To enable the Committee and/or Administrator to perform its functions, the
Company and each Employer shall supply full and timely information to the
Committee and/or Administrator, as the case may be, on all matters relating to
the compensation of its Participants, the dates of the Retirement, Disability,
death or Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.        

12.7

Coordination with Other Benefits

. The benefits provided for a Participant and Participant's Beneficiary under
the Plan are in addition to any other benefits available to such Participant
under any other plan or program for employees of the Participant's Employer. The
Plan shall supplement and shall not supersede, modify or amend any other such
plan or program except as may otherwise be expressly provided.


30

--------------------------------------------------------------------------------


     

ARTICLE 13

     

Claims Procedures

       

13.1

Presentation of Claim

. Any Participant or Beneficiary of a deceased Participant (such Participant or
Beneficiary being referred to below as a "Claimant") may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within 90
days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.        

13.2

Notification of Decision

. The Committee shall consider a Claimant's claim within a reasonable time, and
shall notify the Claimant in writing:          

(a)

that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

           

(b)

that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

               

(i)

the specific reason(s) for the denial of the claim, or any part of it;

               

(ii)

specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

               

(iii)

a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

               

(iv)

an explanation of the claim review procedure set forth in Section 13.3 below.

       

13.3

Review of a Denied Claim

. A Claimant is entitled to request a review of any claim that has been denied
in whole or in part. However, in order to obtain such review, the Claimant must
submit a written request for review with the Committee within 60 days after
receiving a notice from the Committee that a claim has been denied, in whole or
in part. Absent receipt by the Committee of a written request for review within
such 60-day period, the claim will be deemed to be conclusively denied. After
the timely filing of a request for review, but not later than 30 days after the
review procedure began, the Claimant (or the Claimant's duly authorized
representative):          

(a)

may review pertinent documents;

           

(b)

may submit written comments or other documents; and/or

           

(c)

may request a hearing, which the Committee, in its sole discretion, may grant.


31

--------------------------------------------------------------------------------


       

13.4

Decision on Review

. The Committee shall render its decision on review promptly, and not later than
60 days after the filing of a written request for review of the denial, unless a
hearing is held or other special circumstances require additional time, in which
case the Committee's decision must be rendered within 120 days after such date.
Such decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:          

(a)

specific reasons for the decision;

           

(b)

specific reference(s) to the pertinent Plan provisions upon which the decision
was
based; and

           

(c)

such other matters as the Committee deems relevant.

       

13.5

Legal Action

. Any final decision by the Committee shall be binding on all parties. A
Claimant's compliance with the foregoing provisions of this Article 13 is a
mandatory prerequisite to a Claimant's right to commence any legal action with
respect to any claim for benefits under this Plan. If a final determination of
the Committee is challenged in court, such determination shall not be subject to
de novo review and shall not be overturned unless proven to be arbitrary and
capricious based on the evidence considered by the Committee at the time of such
determination.      

ARTICLE 14

     

Trust

       

14.1

Establishment of the Trust

. The Company shall establish the Trust and each Employer shall contribute such
amounts to the Trust from time to time as it deems desirable. Notwithstanding
the preceding sentence, each Employer shall at least annually transfer over to
the Trust such assets as the Company determines, in its sole discretion, are
necessary so that Trust assets are at least equal at the time of transfer to the
balances in the Deferral, Company Contribution, Company Matching, Stock Option
and Restricted Stock Accounts of Participants and Beneficiaries who had become
entitled to benefits prior to November 1, 2003.        

14.2

Interrelationship of the Plan and the Trust

. The provisions of the Plan shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.        

14.3

Distributions From the Trust

. Each Employer's obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer's obligations under this Plan.


32

--------------------------------------------------------------------------------


     

ARTICLE 15

     

Miscellaneous

       

15.1

Status of Plan

. The Plan is intended to be a plan that is not qualified within the meaning of
Code Section 401(a) and that "is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees" within the meaning of ERISA. The
Plan shall be administered and interpreted to the extent possible in a manner
consistent with that intent.        

15.2

Unsecured General Creditor

. Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
an Employer. For purposes of the payment of benefits under this Plan, any and
all of an Employer's assets shall be, and remain, the general, unpledged
unrestricted assets of the Employer. An Employer's obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.        

15.3

Employer's Liability

. An Employer's liability for the payment of benefits shall be defined only by
the Plan and any Election Form(s), as entered into between the Employer and a
Participant. An Employer shall have no obligation to a Participant under the
Plan except as expressly provided in the Plan.        

15.4

Nonassignability

. Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate, alienate or convey in advance of actual receipt, the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are expressly declared to be, unassignable and non-transferable
to the maximum extent allowed by law. No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor shall any part of the
same, to the maximum extent allowed by law, be transferable by operation of law
in the event of a Participant's or any other person's bankruptcy or insolvency
or be transferable to a spouse as a result of a property settlement or
otherwise.        

15.5

Not a Contract of Employment

. The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between any Employer and the Participant. Such employment
is hereby acknowledged to be an "at will" employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless expressly provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer as an Employee, or to interfere
with the right of any Employer to discipline or discharge the Participant at any
time.        

15.6

Furnishing Information

. A Participant or his or her Beneficiary will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.


33

--------------------------------------------------------------------------------


       

15.7

Terms

. Whenever any words are used herein in the masculine, they shall be construed
as though they were in the feminine in all cases where they would so apply; and
whenever any words are used herein in the singular or in the plural, they shall
be construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply.        

15.8

Captions

. The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.        

15.9

Governing Law

. Subject to ERISA, the provisions of this Plan shall be construed and
interpreted according to the internal laws of the State of Wisconsin without
regard to its conflicts of laws principles.        

15.10

Notice

. Any notice or filing required or permitted to be given to the Committee under
this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:          

Corporate Secretary

   

Wisconsin Energy Corporation

   

231 W. Michigan Street

   

Milwaukee, Wisconsin 53203

         

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

         

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

       

15.11

Successors

. The provisions of this Plan shall bind and inure to the benefit of the
Participant's Employer and its successors and assigns and the Participant and
the Participant's designated Beneficiaries.        

15.12

Validity

. In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal or invalid
provision had never been inserted herein.        

15.13

Incompetent

. If the Committee determines in its discretion that a benefit under this Plan
is to be paid to a minor, a person declared incompetent or to a person incapable
of handling the disposition of that person's property, the Committee may direct
payment of such benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or incapable person. The
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.


34

--------------------------------------------------------------------------------


       

15.14

Court Order

. The Committee is authorized to make any payments directed by court order in
any action in which the Plan or the Committee has been named as a party. In
addition, if a court determines that a spouse or former spouse of a Participant
has an interest in the Participant's benefits under the Plan in connection with
a property settlement or otherwise, the Committee in its sole discretion, shall
have the right, notwithstanding any election made by a Participant, to
immediately distribute the spouse's or former spouse's interest in the
Participant's benefits under the Plan to that spouse or former spouse.        

15.15

Distribution in the Event of Taxation

.          

(a)

In General

. If, for any reason, all or any portion of a Participant's benefits under this
Plan becomes taxable to the Participant prior to receipt, a Participant may
petition the Committee before a Change in Control, or the third party
administrator after a Change in Control, for a distribution of that portion of
his or her benefit that has become taxable. Upon the grant of such a petition,
which grant shall not be unreasonably withheld (and, after a Change in Control,
shall be granted), a Participant's Employer shall distribute to the Participant
immediately available funds in an amount equal to the taxable portion of his or
her benefit (which amount shall not exceed a Participant's unpaid Account
Balance under the Plan). If the petition is granted, the tax liability
distribution shall be made within 90 days of the date when the Participant's
petition is granted. Such a distribution shall affect and reduce the benefits to
be paid under this Plan.            

(b)

Trust

. If the Trust terminates in accordance with its terms and benefits are
distributed from the Trust to a Participant in accordance therewith, the
Participant's benefits under this Plan shall be reduced to the extent of such
distributions.        

15.16

Insurance

. The Employers, on their own behalf or on behalf of the trustee of the Trust,
and, in their sole discretion, may apply for and procure insurance on the life
of the Participant, in such amounts and in such forms as the Trust may choose.
The Employers or the trustee of the Trust, as the case may be, shall be the sole
owner and beneficiary of any such insurance. The Participant shall have no
interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance. The Participant may elect not
to be insured.        

15.17

Legal Fees To Enforce Rights After Change in Control

. The Company and each Employer is aware that upon the occurrence of a Change in
Control, the Company Board or the board of directors of a Participant's Employer
(which might then be composed of new members) or a shareholder of the Company or
the Participant's Employer, or of any successor corporation might then cause or
attempt to cause the Company, the Participant's Employer or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or the Participant's Employer to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Company, the Participant's Employer or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, such Employer or any other person
takes any


35

--------------------------------------------------------------------------------


action to declare the Plan void or unenforceable or institutes any litigation or
other legal action designed to deny, diminish or to recover from any Participant
the benefits intended to be provided, then the Company and the Participant's
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant's Employer (who shall
be jointly and severally liable for all reasonable fees of such counsel) to
represent such Participant in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Company, the
Participant's Employer or any director, officer, shareholder or other person
affiliated with the Company, the Participant's Employer or any successor thereto
in any jurisdiction.

       

15.18

Payout Under Special Circumstances

. Notwithstanding any other provision of this Plan, upon the happening of either
of the following events, the Account Balances of all Participants, Inactive
Participants and Beneficiaries shall be forthwith paid in a single lump sum,
except in the case of an event constituting a Change in Control for any
individual who has previously filed a special written irrevocable deferral
election form under the SERP, or under a special written contract with the
Company (including, without limitation, the senior officer change in control,
severance and non-compete agreements currently in effect) electing not to
receive such an immediate lump sum but to instead be paid on another basis:    
     

(a)

the occurrence of a Change in Control; or

           

(b)

should at any time Moody's or Standard & Poor's investment rating services
classify the senior debt obligations of the Company as less than "investment
grade" (which term shall mean senior debt obligations of the Company which are
assigned to the top four grades, which as of the date of this document are AAA,
AA, A and BBB by Standard & Poor's and Aaa, Aa, A and Baa by Moody's.


36

--------------------------------------------------------------------------------
